Case 2:19-cv-01911-MJP Document 30-1 Filed 11/05/20 Page 1 of 17




               EXHIBIT 1
              Case 2:19-cv-01911-MJP Document 30-1 Filed 11/05/20 Page 2 of 17




 1
                                                          THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE
 9
     THE POKÉMON COMPANY                                 No. 19-cv-1911MJP
10
     INTERNATIONAL, INC., a Delaware
11   corporation,                                        SECOND AMENDED COMPLAINT
                                                         WITH JURY DEMAND
12                             Plaintiff,

13           v.
14   BRYAN GARCIA CRUZ, an individual,
     and DAVID ANDINO MAISONAVE, an
15
     individual,
16
                               Defendant.Defendan
17                             ts.

18
             Plaintiff The Pokémon Company International, Inc. (“Plaintiff” or “TPCi”), by and
19
     through its undersigned attorneys, for its Second Amended Complaint against
20
     DefendantDefendants Bryan Garcia Cruz (“Defendantand David Andino Maisonave
21
     (“Defendants”) hereby alleges and avers as follows:
22

23                                                 INTRODUCTION
             1.         TPCi brings this action against DefendantDefendants to protect its valuable trade
24
     secrets. DefendantMr. Andino stole trade secrets from TPCi by taking illicit pictures of pages
25
     from an unreleased strategy guide created to accompany the release of two highly anticipated
26
     video games, Pokémon Sword and Pokémon Shield. Mr. Andino had access to the strategy

      SECOND AMENDED COMPLAINT                                                    Perkins Coie LLP
      (No. 19-cv-1911MJP) – 1                                               1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     LEGAL149958863.3
                                                                                 Fax: 206.359.9000
             Case 2:19-cv-01911-MJP Document 30-1 Filed 11/05/20 Page 3 of 17




 1
     guide as an employee of LSC Communications US, LLC, a company hired to print copies of the
 2
     strategy guide. The pictures revealed never-before-seen Pokémon and evolutions of Pokémon
 3
     that TPCi and its partners intended to keep secret until the games’ release on November 15,
 4
     2019. On information and belief, Mr. Andino disclosed the pictures to a friend who shared them
 5
     in a group chat that included Mr. Garcia. Over the course of 15 hours on November 1 and 2,
 6
     2019, DefendantMr. Garcia disseminated TPCi’s trade secrets on the Internet, causing TPCi
 7
     harm.
 8
              2.        Trade secrets are a form of intellectual property that provide legal protection for
 9
     commercially valuable business and technical information that: (a) has been the subject of
10
     reasonable efforts to maintain its secrecy, and (b) derives independent economic value from not
11
     being generally known or readily ascertainable. Both the Defend Trade Secrets Act (“DTSA”)
12
     and the Washington Uniform Trade Secrets Act (“WUTSA”) protect trade secrets from
13
     misappropriation, which is the unauthorized acquisition, use, or disclosure of a trade secret.
14
              3.        TPCi owns valuable trade secrets in the images and content of the unreleased
15
     strategy guide for Pokémon Sword and Pokémon Shield. Before TPCi and its partners release a
16
     new game, they keep key components of that game—including certain of the new and returning
17
     Pokémon—secret.
18
              4.        There is value in this secrecy. The videogame industry is highly competitive with
19
     thousands of new games released annually. To maximize consumer interest and excitement in
20
     new Pokémon games, TPCi and its partners carefully time announcements about new Pokémon,
21
     features and functionality. When individuals disclose these details without TPCi’s or its
22
     partners’ consent (commonly called “leaks” or “spoilers”) they threaten this value and
23
     undermine the carefully cultivated excitement and interest TPCi and its partners have worked so
24
     hard to generate. It also ruins the surprise for hundreds of thousands of Pokémon fans who are
25
     eagerly anticipating the release of the new game.
26


      SECOND AMENDED COMPLAINT                                                      Perkins Coie LLP
      (No. 19-cv-1911MJP) – 2                                                 1201 Third Avenue, Suite 4900
                                                                                Seattle, WA 98101-3099
                                                                                  Phone: 206.359.8000
     LEGAL149958863.3
                                                                                   Fax: 206.359.9000
           Case 2:19-cv-01911-MJP Document 30-1 Filed 11/05/20 Page 4 of 17




 1
             5.         TPCi seeks to hold DefendantDefendants responsible for histheir
 2
     misappropriation of TPCi’s confidential and trade secret information, and requests all
 3
     appropriate relief including but not limited to injunctive and monetary relief, damages, an
 4
     accounting, and attorneys’ fees.
 5

 6                                                     PARTIES
             6.         TPCi is a Delaware corporation with its principal place of business at 10400 NE
 7
     4th Street, Suite 2800, Bellevue, Washington, 98004.
 8
             7.         On information and belief, Bryan Garcia Cruz is an individual residing in
 9
     Riverview, Florida.
10
             8.         On information and belief, David Andino Maisonave is an individual residing in
11
     Willard, Ohio.
12

13                                           JURISDICTION AND VENUE
             9.         8. This Court has jurisdiction over the subject matter of Plaintiff’s federal claim
14
     under 28 U.S.C. § 1331 and 18 U.S.C. § 1836(c) because the claims arise under the DTSA, 18
15
     U.S.C. §§ 1832, et seq. This Court has supplemental jurisdiction over Plaintiff’s related state
16
     law claim under 28 U.S.C. § 1367(a).
17
             10.        9. Personal jurisdiction over DefendantDefendants is proper in this Court. As
18
     more fully set forth below, DefendantDefendants misappropriated TPCi’s valuable trade secrets
19
     and exposed those trade secrets on the Internet, undermining their inherent economic value.
20
     DefendantDefendants directed histheir actions to Washington. DefendantDefendants knew or
21
     should have known that the impact of histheir intentional acts would cause harm in this state,
22
     where TPCi is headquartered.
23
             11.        10. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a
24
     substantial part of the events or omissions giving rise to the claims occurred in this judicial
25
     district and has harmed TPCi in this judicial district.
26


      SECOND AMENDED COMPLAINT                                                      Perkins Coie LLP
      (No. 19-cv-1911MJP) – 3                                                 1201 Third Avenue, Suite 4900
                                                                                Seattle, WA 98101-3099
                                                                                  Phone: 206.359.8000
     LEGAL149958863.3
                                                                                   Fax: 206.359.9000
           Case 2:19-cv-01911-MJP Document 30-1 Filed 11/05/20 Page 5 of 17




 1

 2                                          FACTS AND BACKGROUND
 3   A.      The Pokémon Franchise
             12.   11. TPCi is an internationally renowned media franchise centered on fictional
 4
     Pokémon characters featured in video games, trading cards, animated television shows, movies,
 5
     comic books, toys, apparel, and accessories (collectively the “Pokémon Universe”).
 6
             13.        12. A key part of the Pokémon Universe is the Pokémon video game series, a
 7
     group of role-playing games that challenges players to capture, train, battle and trade Pokémon
 8
     with the goal of becoming a champion Pokémon Trainer.
 9
             14.        13. New generations of Pokémon characters are introduced through the release of
10
     video games in the series. When new video games are launched, they feature new Pokémon,
11
     characters, landscape, and gameplay that define the generation.
12
             15.        14. The first generation of Pokémon launched in 1996 with Pokémon Red and
13
     Pokémon Blue, developed by GAME FREAK and published by Nintendo. TPCi worked on later
14
     games including the games in the seventh and most recent generation, Pokémon Sun and
15
     Pokémon Moon, launched in 2016. The games in this series are wildly popular and have been
16
     played by millions worldwide.
17
             16.        15. In early 2019, TPCi’s partners announced that the eighth generation of
18
     Pokémon would begin in late 2019 with the launch of two new games, Pokémon Sword and
19
     Pokémon Shield. Pokémon Sword and Pokémon Shield were released simultaneously
20
     worldwide on November 15, 2019.
21
             17.        16. To create excitement and engagement surrounding the release and maximize
22
     interest in Pokémon Sword and Pokémon Shield, the timing of the announcements and ultimate
23
     release were carefully planned. For example, to encourage fan engagement around and interest
24
     in the games, teasers were released in the summer and fall of 2019 that described several of the
25
     new Pokémon available exclusively in Pokémon Sword and Pokémon Shield.
26


      SECOND AMENDED COMPLAINT                                                   Perkins Coie LLP
      (No. 19-cv-1911MJP) – 4                                              1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     LEGAL149958863.3
                                                                                Fax: 206.359.9000
           Case 2:19-cv-01911-MJP Document 30-1 Filed 11/05/20 Page 6 of 17




 1
             18.        17. Among the most exciting parts of Pokémon Sword and Pokémon Shield are
 2
     the new landscapes, features, and Pokémon available in the games. The games chronicle the
 3
     main character’s journey through the Galar region, a new Pokémon setting inspired by the
 4
     United Kingdom. The player aims to gain prominence by collecting, trading, and battling
 5
     Pokémon. The player’s goal is to defeat the reigning champion trainer and seize that title for
 6
     him or herself.
 7
             19.        18. Pokémon Sword and Pokémon Shield introduce several highly anticipated
 8
     new features. These include functions known as Dynamax and Gigantamax that increase the size
 9
     (Dynamax) and change form (Gigantamax) of Pokémon to make them stronger for battle. While
10
     all Pokémon can be Dynamaxed, only certain Pokémon can be Gigantamaxed and they can be
11
     found only through certain events in Galar.
12
             20.        19. The games also introduces the “Wild Area” that permits the player to explore
13
     freely while controlling the camera, which enables optimal movement. Players in the Wild Area
14
     can band together to defeat powerful Pokémon, a feature called co-op battling. Players can also
15
     join together in Pokémon camps, where, among other things, they interact with each other’s
16
     Pokémon.
17
             21.        20. Pokémon Sword and Pokémon Shield introduce new species of Pokémon that
18
     players can collect, train, and deploy in battles against competitors. Discovering new Pokémon
19
     in the Galar region is part of the thrill of the games.
20

21   B.      The Pokémon Sword and Pokémon Shield Strategy Guide
             22.   21. TPCi developed an official strategy guide to accompany the release of
22
     Pokémon Sword and Pokémon Shield, called Pokémon Sword & Pokémon Shield: The Official
23
     Galar Region Strategy Guide (“Strategy Guide”). The Strategy Guide includes tips and tricks on
24
     how to play the game as well as images of Galar Pokémon. There is also a collector’s edition of
25
     the Strategy Guide. The collector’s edition of the Strategy Guide is shown below:
26


      SECOND AMENDED COMPLAINT                                                   Perkins Coie LLP
      (No. 19-cv-1911MJP) – 5                                              1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     LEGAL149958863.3
                                                                                Fax: 206.359.9000
           Case 2:19-cv-01911-MJP Document 30-1 Filed 11/05/20 Page 7 of 17




 1

 2

 3

 4

 5

 6

 7

 8           23.        22. The Strategy Guide was available for purchase on November 22, 2019, one

 9   week after TPCi and its partners released Pokémon Sword and Pokémon Shield.

10
     C.      The Unreleased Strategy Guide Contained TPCi’s Trade Secrets
11           24.   23. The Strategy Guide contains components of Pokémon Sword and Pokémon

12   Shield that TPCi worked diligently to keep secret prior to the games’ launch. This includes

13   images and descriptions of Pokémon released for the first time in Pokémon Sword and Pokémon

14   Shield. It also includes images of new evolutions for existing Pokémon, that is, forms the

15   Pokémon assume as they gain experience and strength.

16           25.        24. The Strategy Guide also reveals which Pokémon can be Gigantamaxed and

17   where in Galar players can deploy this feature. This enables players who purchase the Strategy

18   Guide to collect and train Pokémon they know can grow to become powerful in battle.

19           26.        25. The Strategy Guide collector’s edition contains bonus features such as

20   exclusive artwork and images of Galar Pokémon.

21           27.        26. Prior to the official release of Pokémon Sword and Pokémon Shield,

22   information about the games’ content was treated with utmost secrecy. For example, TPCi

23   performed background checks on employees, stored game content files on secure computers,

24   restricted access to game working files to a limited number of individuals (who could only gain

25   access to files by entering a username and password), allowed those individuals to transfer game

26   files using only secured methods, used digital measures to trace and mark files to prevent


      SECOND AMENDED COMPLAINT                                                    Perkins Coie LLP
      (No. 19-cv-1911MJP) – 6                                               1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     LEGAL149958863.3
                                                                                 Fax: 206.359.9000
             Case 2:19-cv-01911-MJP Document 30-1 Filed 11/05/20 Page 8 of 17




 1
     unauthorized access, and required users with access to game files to sign non-disclosure
 2
     agreements. Additionally, access to TPCi’s offices were restricted by key card.
 3
              28.       27. These measures also applied to the Strategy Guide. In addition, TPCi
 4
     required contractors who work on Strategy Guide content to sign non-disclosure agreements.
 5
     This included contractors who worked where any Strategy Guides were stored.
 6
              29.       28. TPCi did not allow copies or proofs of the Strategy Guide to be printed at its
 7
     offices. Physical copies of the Strategy Guide were created during the production process, which
 8
     was handled by vendors including LSC Communications. Each production vendor signed a
 9
     non-disclosure agreement and provided an elevated security plan. Printed copies of the Strategy
10
     Guide were to be kept in secure areas with limited access where the books were concealed under
11
     tarps. Only production facility employees with proper security clearance hadwere to have access
12
     to the Strategy Guide during the production process. Those with permission to access the
13
     secured areas were not to be permitted to bring in cellular phones or cameras.
14
              30.       29. TPCi derived significant economic value from maintaining the secrecy of
15
     details of Pokémon Sword and Pokémon Shield and the Strategy Guide prior to the games’
16
     release. The company’s and its partners’ carefully planned and timed publicity strategy stokes a
17
     swell of media interest and fan enthusiasm that results in a substantial number of players
18
     purchasing the games. For example, TPCi partner GAME FREAK released a 16-minute video
19
     on June 6 that teases key features of Pokémon Sword and Pokémon Shield. The video has more
20
     than 4.2 million views and 125,000 likes on YouTube.1 An earlier video that announced
21
     Pokémon Sword and Pokémon Shield and promised their release in late 2019 garnered nearly 6
22
     million views and more than 180,000 likes.
23

24   D.       DefendantDefendants Stole Trade Secrets from the Strategy Guide and Leaked
              Them on the Internet
25            31.   LSC Communications was hired to print copies of the Strategy Guide.
     1
26
         https://www.youtube.com/watch?v=PpjVUOJkX-s&list=PL2JiZAV5BmDXWAFFFoDmnBipVPC-wuoVP&index
         =7&t=0s.

         SECOND AMENDED COMPLAINT                                                  Perkins Coie LLP
         (No. 19-cv-1911MJP) – 7                                             1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
     LEGAL149958863.3
                                                                                  Fax: 206.359.9000
              Case 2:19-cv-01911-MJP Document 30-1 Filed 11/05/20 Page 9 of 17




 1
                32.     During October and November 2019, LSC Communications employed Mr.
 2
     Andino at its Willard, Ohio facility as a bindery material handler on the “700 line.” Mr.
 3
     Andino’s responsibilities included feeding or piling down materials at the equipment in the
 4
     facility, organizing the printed materials based on customer specifications, and assembling the
 5
     printed materials into bundles.
 6
                33.     Mr. Andino was present and working at LSC Communications’ facility while
 7
     copies of the Strategy Guide were being printed in the days leading up to the Strategy Guide
 8
     leak.
 9
                34.     On information and belief, while at LSC Communications’ facility, Mr. Andino
10
     took pictures of TPCi’s unreleased Strategy Guide on or about November 1, 2019.
11
                35.     On information and belief, Mr. Andino shared the illicit pictures of the Strategy
12
     Guide with a mutual friend of Mr. Garcia’s.
13
                36.     On information and belief, that mutual friend shared the pictures of the Strategy
14
     Guide in a group chat that included Mr. Garcia.
15
                37.     30. On or about November 1, 2019, DefendantMr. Garcia began releasing the
16
     pictures of TPCi’s unreleasedthe Strategy Guide that disclosed numerous never-before-seen
17
     Pokémon, including their special forms and attributes.
18
                38.     31. At approximately 7:28 p.m. (PDT),2 DefendantMr. Garcia worked with others
19
     to post the first leaked picture of a new Pokémon, Gigantamax Machamp, on Discord, a free
20
     platform that provides text, image, video, and audio communications between users in a chat
21
     channel. A screenshot of the message with the first Discord Strategy Guide leak is attached as
22
     Exhibit 1, and the image that appears after clicking the .jpg hyperlink in the message is attached
23
     as Exhibit 2.
24

25

26   2
         The screenshots of the Discord posts contain time stamps that are shown in Universal Time Coordinated
         (“UTC”). PDT is 7 hours behind UTC.

         SECOND AMENDED COMPLAINT                                                           Perkins Coie LLP
         (No. 19-cv-1911MJP) – 8                                                     1201 Third Avenue, Suite 4900
                                                                                       Seattle, WA 98101-3099
                                                                                         Phone: 206.359.8000
     LEGAL149958863.3
                                                                                          Fax: 206.359.9000
           Case 2:19-cv-01911-MJP Document 30-1 Filed 11/05/20 Page 10 of 17




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16           39.        32. Over the course of the next 15 hours, DefendantMr. Garcia and those working

17   with him posted an additional 18 pictures from the unreleased Strategy Guide on Discord. These

18   18 posts are attached as Exhibits 3-38. The following are select examples of the Discord

19   messages, with the corresponding images immediately below:

20

21

22

23

24

25

26


      SECOND AMENDED COMPLAINT                                                  Perkins Coie LLP
      (No. 19-cv-1911MJP) – 9                                             1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     LEGAL149958863.3
                                                                               Fax: 206.359.9000
           Case 2:19-cv-01911-MJP Document 30-1 Filed 11/05/20 Page 11 of 17




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
             40.        33. Several of the images DefendantMr. Garcia leaked are present only in the
19
     collector’s edition of the Strategy Guide. See Exs. 8, 14, 32.
20
             41.        34. Discord enables its users to post anonymously. Discord users need only an
21
     email address to create an account and they create usernames to communicate on the platform.
22
     A user can change the username associated with their account at any time, making it more
23
     difficult to track a specific Discord user.
24
             42.        35. Once posted on Discord, the leaked pictures rapidly spread across the Internet.
25
     Within minutes of the first post for each picture, the picture was re-posted on 4chan (an Internet
26


      SECOND AMENDED COMPLAINT                                                    Perkins Coie LLP
      (No. 19-cv-1911MJP) –10                                               1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     LEGAL149958863.3
                                                                                 Fax: 206.359.9000
             Case 2:19-cv-01911-MJP Document 30-1 Filed 11/05/20 Page 12 of 17




 1
     forum where users can post and comment on images anonymously) and then on a dedicated
 2
     forum on Reddit for leaked information regarding Pokémon Sword and Pokémon Shield.
 3
                43.     36. For example, 17 minutes after DefendantMr. Garcia leaked the first picture on
 4
     Discord, it was posted on 4chan:3
 5

 6

 7

 8

 9
                44.     37. And within 27 minutes of the original Discord post, the picture was already on
10
     Reddit:4
11

12

13

14

15

16

17

18

19

20

21

22
                45.     38. From there, the pictures quickly reached a worldwide audience across the
23
     Internet.
24
                46.     39. TPCi reacted swiftly. It identified over 300 URLs on dozens of platforms that
25
     linked to websites containing the leaked Strategy Guide pictures. The leaked pictures appeared
26   3
         Like the Discord posts, the 4chan post time stamp is on UTC.
     4
         The screenshot of the Reddit post contains a time stamp shown in PDT, which is 7 hours behind UTC.

         SECOND AMENDED COMPLAINT                                                          Perkins Coie LLP
         (No. 19-cv-1911MJP) –11                                                    1201 Third Avenue, Suite 4900
                                                                                      Seattle, WA 98101-3099
                                                                                        Phone: 206.359.8000
     LEGAL149958863.3
                                                                                         Fax: 206.359.9000
           Case 2:19-cv-01911-MJP Document 30-1 Filed 11/05/20 Page 13 of 17




 1
     on mainstream social media platforms such as Facebook, Twitter, and Imgur, as well as popular
 2
     video game news outlets such as Polygon and Dot Esports, and numerous Nintendo-focused
 3
     forums and blogs.
 4
             47.        40. In an effort to mitigate the damage caused by Defendant’sDefendants’ leaks,
 5
     TPCi submitted takedown requests to the platforms to remove the leaked images.
 6
             48.        41. DefendantDefendants disclosed images of multiple Pokémon, the Gigantamax
 7
     form for certain Pokémon, and the attributes (such as type and weaknesses) for others. This
 8
     information had previously never been revealed to the public—TPCi kept it secret to build
 9
     anticipation for the release of Pokémon Sword and Pokémon Shield.
10
             49.        42. Defendant’sDefendants’ trade secret theft and subsequent leak harmed TPCi
11
     by disrupting its ability to market Pokémon Sword and Pokémon Shield and the Strategy Guide,
12
     reducing the fan interest and engagement TPCi and its partners generate by keeping key
13
     elements of the games secret, and disclosing certain of the contents of the unreleased Strategy
14
     Guide, which gamers purchase to obtain the information DefendantDefendants leaked.
15

16                                        FIRST CAUSE OF ACTION
                 (Violation of the Defend Trade Secrets Act, 18 U.S.C. §§ 1832, et seq.)
17           50.    43. TPCi repeats, realleges, and incorporates herein by reference the allegations in
18   the foregoing paragraphs as if fully set forth herein.
19           51.        44. TPCi owned and/or possessed certain confidential and trade secret
20   information relating to the Pokémon Sword and Pokémon Shield video games, including
21   non-public information concerning new characters, developments, features, and functionality in
22   Pokémon Sword and Pokémon Shield.
23           52.        45. TPCi’s confidential and trade secret information relates to products and
24   services that are used, sold, shipped and/or ordered in, or that are intended to be used, sold,
25   shipped and/or ordered in, interstate or foreign commerce.
26


      SECOND AMENDED COMPLAINT                                                    Perkins Coie LLP
      (No. 19-cv-1911MJP) –12                                               1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     LEGAL149958863.3
                                                                                 Fax: 206.359.9000
           Case 2:19-cv-01911-MJP Document 30-1 Filed 11/05/20 Page 14 of 17




 1
             53.        46. TPCi and its partners took reasonable steps to protect the secrecy of its
 2
     confidential and trade secret information, including the secrecy of the information
 3
     DefendantDefendants misappropriated. For example, TPCi conducted background checks on
 4
     employees, stored game content files on secure computers, restricted access to game working
 5
     files to a limited number of individuals (who can only gain access to files by entering a username
 6
     and password), allowed those individuals to transfer game files using only secured methods,
 7
     used digital measures to trace and mark files to prevent unauthorized access, and required users
 8
     with access to game files to sign non-disclosure agreements. Additionally, access to TPCi’s
 9
     offices were restricted by key card.
10
             54.        47. Further, TPCi required contractors who worked on the Strategy Guide content
11
     to sign non-disclosure agreements. This included contractors who worked where any Strategy
12
     Guides were stored.
13
             55.        48. TPCi’s confidential and trade secret information derived independent
14
     economic value from not being generally known to, and not being readily ascertainable through
15
     proper means by, another person who can obtain economic value from the disclosure or use of
16
     the information.
17
             56.        49. DefendantDefendants misappropriated TPCi’s confidential and trade secret
18
     information by, inter alia, acquiring it, using it, and disclosing it to third parties without TPCi’s
19
     consent. This includes taking surreptitious pictures of the Strategy Guide and working with
20
     others to disseminate that confidential information over the Internet to a wide audience of
21
     would-be customers.
22
             57.        50. Defendant’sDefendants’ conduct has caused irreparable injury to TPCi.
23
             58.        51. Defendant’sDefendants’ misappropriation of TPCi’s confidential and trade
24
     secret information has also caused TPCi substantial injury, including, inter alia, actual damages,
25
     lost profits, harm to reputation, competitive harm, and diminution in value of its trade secrets.
26
     Defendant’sDefendants’ misappropriation was also willful and malicious.

      SECOND AMENDED COMPLAINT                                                      Perkins Coie LLP
      (No. 19-cv-1911MJP) –13                                                1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
     LEGAL149958863.3
                                                                                  Fax: 206.359.9000
           Case 2:19-cv-01911-MJP Document 30-1 Filed 11/05/20 Page 15 of 17




 1
             59.        52. As a result of the foregoing, TPCi has been damaged and is entitled to
 2
     damages in an amount to be proven at trial, as well as injunctive relief and an award of
 3
     exemplary damages and attorneys’ fees pursuant to 18 U.S.C. § 1836(b)(3)(C)-(D).
 4

 5                                      SECOND CAUSE OF ACTION
          (Violation of the Washington Uniform Trade Secrets Act, RCW 19.108.010 et seq.)
 6          60.     53. TPCi repeats, realleges, and incorporates herein by reference the allegations in
 7   the foregoing paragraphs as if fully set forth herein.
 8           61.        54. TPCi owned and/or possessed certain confidential and trade secret
 9   information relating to the Pokémon Sword and Pokémon Shield video games, including
10   non-public information concerning new characters, developments, features, and functionality in
11   Pokémon Sword and Pokémon Shield.
12           62.        55. TPCi’s confidential and trade secret information derived independent
13   economic value, actual or potential, from not being generally known to, and not being readily
14   ascertainable by proper means by, other persons who could obtain economic value from its
15   disclosure or use.
16           63.        56. TPCi and its partners took steps reasonable under the circumstances to protect
17   the secrecy of its confidential and trade secret information, including the secrecy of the
18   information DefendantDefendants misappropriated. For example, TPCi conducted background
19   checks on employees, stored game content files on secure computers, restricted access to game
20   working files to a limited number of individuals (who can only gain access to files by entering a
21   username and password), allowed those individuals to transfer game files using only secured
22   methods, used digital measures to trace and mark files to prevent unauthorized access, and
23   required users with access to game files to sign non-disclosure agreements. Additionally, access
24   to TPCi’s offices were restricted by key card.
25

26


      SECOND AMENDED COMPLAINT                                                    Perkins Coie LLP
      (No. 19-cv-1911MJP) –14                                               1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     LEGAL149958863.3
                                                                                 Fax: 206.359.9000
           Case 2:19-cv-01911-MJP Document 30-1 Filed 11/05/20 Page 16 of 17




 1
             64.        57. Further, TPCi required contractors who work on the Strategy Guide content to
 2
     sign non-disclosure agreements. This includes contractors who work where any Strategy Guides
 3
     are stored.
 4
             65.        58. DefendantDefendants misappropriated TPCi’s confidential and trade secret
 5
     material by acquiring TPCi’s trade secrets through improper means, including by improperly
 6
     gaining access to a copy of the unreleased Strategy Guide and photographing it without TPCi’s
 7
     consent. DefendantDefendants worked with others to widely disclose TPCi’s trade secrets
 8
     without TPCi’s express or implied authorization by posting images of the Strategy Guide on the
 9
     Internet. At the time of this disclosure, DefendantDefendants knew or had reason to know that
10
     the unreleased Strategy Guide images were trade secrets.
11
             66.        59. Defendant’sDefendants’ conduct has caused irreparable injury to TPCi.
12
             67.        60. Defendant’sDefendants’ misappropriation of TPCi’s confidential and trade
13
     secret information has also caused TPCi substantial injury, including, inter alia, actual damages,
14
     lost profits, harm to reputation, competitive harm, and diminution in value of its trade secrets.
15
     Defendant’sDefendants’ misappropriation was also willful and malicious.
16
             68.        61. As a result of the foregoing, TPCi has been damaged and is entitled to
17
     damages in an amount to be proven at trial, as well as injunctive relief and an award of
18
     attorneys’ fees pursuant to RCW 19.108.040.
19

20                                               JURY DEMAND
             Pursuant to Federal Rule of Civil Procedure 38(b), plaintiff demands a trial by jury as to
21
     all issues so triable in this action.
22

23                                      PRAYER FOR RELIEF
             WHEREFORE, plaintiff The Pokémon Company International, Inc., prays for the
24
     following relief:
25
                        A. For compensatory damages for all losses caused by Defendant’sDefendants’
26
                           wrongful conduct;

      SECOND AMENDED COMPLAINT                                                    Perkins Coie LLP
      (No. 19-cv-1911MJP) –15                                               1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     LEGAL149958863.3
                                                                                 Fax: 206.359.9000
           Case 2:19-cv-01911-MJP Document 30-1 Filed 11/05/20 Page 17 of 17




 1
                        B. For monetary relief, including actual damages and equitable relief due to
 2
                           Defendant’sDefendants’ wrongful conduct pursuant to 18 U.S.C. §
 3
                           1836(b)(3)(B)(i) and RCW 19.108.030;
 4
                        C. For punitive and exemplary damages pursuant to 18 U.S.C. § 1836(b)(3)(C);
 5
                        D. For reasonable attorneys’ fees and costs pursuant to 18 U.S.C. §
 6
                           1836(b)(3)(D) and RCW 19.108.040;
 7
                        E. For permanent injunctive relief to prevent Defendant from making any further
 8
                           use, disclosure or other misappropriation of TPCi’s confidential and trade
 9
                           secret information;
10
                        E. F. For an award of prejudgment interest and costs of suit to the extent
11
                           permitted by law; and
12
                        F. G. For such other relief as the Court may deem just and proper.
13

14
     DATED this 26th___ day of                            By: s/ Holly M.
15   MarchNovember, 2020                                  Simpkins__________________________
                                                          Holly M. Simpkins, WSBA No. 33297
16
                                                          Lauren W. Staniar, WSBA No. 48741
17                                                        Jacob P. Dini, WSBA No. 54115
                                                          Perkins Coie LLP
18                                                        1201 Third Avenue, Suite 4900
                                                          Seattle, WA 98101-3099
19                                                        Telephone: 206.359.8000
20                                                        Facsimile: 206.359.9000
                                                          Email: HSimpkins@perkinscoie.com
21                                                        Email: LStaniar@perkinscoie.com
                                                          Email: JDini@perkinscoie.com
22
                                                          Attorneys for Plaintiff
23                                                        The Pokémon Company International, Inc.
24

25

26


      SECOND AMENDED COMPLAINT                                                    Perkins Coie LLP
      (No. 19-cv-1911MJP) –16                                               1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     LEGAL149958863.3
                                                                                 Fax: 206.359.9000
